Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-14-00152-CV

                               LIGHTNING OIL COMPANY,
                                       Appellant

                                                v.

                            ANADARKO E&P ONSHORE, LLC
                             f/k/a Anadarko E&P Company, LP,
                                          Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-01-12171-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
It is ORDERED that costs of appeal be assessed against appellant Lightning Oil Company.

       SIGNED October 29, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice